17 F.3d 1436NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jerry M. COLLINS, Plaintiff-Appellant,v.Ray STORMENT;  County of Dona Ana, New Mexico;  AntonioMunoz;  Charles D. Pierce, Defendants-Appellees.
No. 93-2149.
United States Court of Appeals,Tenth Circuit.
Feb. 23, 1994.

ORDER AND JUDGMENT1
Before BALDOCK, BARRETT, and McKAY, Circuit Judges.2


1
Plaintiff Jerry Michael Collins appeals from the grant of summary judgment in favor of defendants in this action filed under 42 U.S.C.1983.  We exercise jurisdiction under 28 U.S.C. 1291, and affirm.


2
The parties are familiar with the facts.  Briefly, plaintiff entered into an employment contract with a Ms. Herrera to supervise certain work on her home.  Pursuant to this agreement, plaintiff made his residence in a building on Ms. Herrera's property.  Appellant's Opening Br. at 11.  After the relationship between plaintiff and Ms. Herrera soured, Ms. Herrera called the sheriff's department to cause plaintiff to leave her property and to prevent him from taking any of her property with him.  Plaintiff filed suit, asserting claims under 1983 for unlawful eviction, seizure of personal property, illegal detention, false arrest, and false imprisonment.


3
Plaintiff raises only one issue on appeal:3 he claims there is a genuine issue of material fact that defendants seized his personal property without due process of law in violation of the Fourteenth Amendment.  The district court, however, citing  Parratt v. Taylor, 451 U.S. 527 (1981),  overruled on other grounds by Daniels v. Williams, 474 U.S. 327 (1986), determined that plaintiff could not bring a procedural due process claim under 1983 because adequate post-deprivation remedies were available under state law.


4
We have considered plaintiff's argument on appeal and have reviewed the briefs and record carefully.  We affirm the grant of summary judgment on this issue for substantially the same reason as set forth by the district court in its memorandum opinion and order dated April 23, 1993, a copy of which is attached to this order and judgment.


5
The judgment of the United States District Court for the District of New Mexico is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument


3
 Plaintiff did not brief arguments related to his claims of unlawful eviction, illegal detention, false arrest, and false imprisonment.  These issues are therefore deemed waived,  Culver v. Town of Torrington, 930 F.2d 1456, 1461 (10th Cir.1991), and the district court's determination of these issues is affirmed without discussion